DETAILED ACTION
	This Office Action is in response to an original application filed 
	Claims 21-40 are pending.
	Claims 1-20 were cancelled in a preliminary amendment.
	Claims 21, 31 and 38 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-33 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall et al. (hereinafter Forstall, U.S. Patent Application Publication No. 2008/0313292 A1, filed 07/24/2008, published 12/18/2008) in view of Brugler et al. (hereinafter Brugler, U.S. Patent Application Publication No. 2012/0066615 A1, filed 09/09/2010, published 03/15/2012), and in further view of Smith (U.S. Patent Application Publication No. 2014/0245178 A1, filed 02/22/2013, published 08/28/2014).
Regarding independent claim 21, Forstall teaches:
A computer-implemented method for controlling presentation of electronic messages on a user device associated with a user, the method comprising:
determining related electronic messages from a plurality of received electronic messages (at least at least Abstract; pp. 2-3, [0019]-[0025] [Wingdings font/0xE0] Forstall teaches determining whether a newly received message is related to other messages in a given message thread. If it is determined to be related to other messages in the given message thread, it is added to the given message thread and the thread header for that given thread is updated. Messages in a thread are typically related to one another, e.g. by topic, subject, etc.).
Forstall fails to explicitly teach:
determining relevance, to the user, of each related electronic message;
However, Brugler teaches:
determining relevance, to the user, of each related electronic message (at least Abstract; p. 1, [0005], [0007]; p. 2, [0021]-[0025]; Figures 1-2 [Wingdings font/0xE0] Brugler teaches determining the relevance levels of messages received by a particular user, who may receive group messages from one or more other users. Specifically, Brugler teaches that relevance of an email to the particular user is determined by an electronic messaging manager 116 based on one or both of a number of primary addresses and a number of secondary addresses identified in the email (see p. 2, [0022]). Further methods for determination of relevancy of an email to a particular user are described (see p. 2, [0023]-[0025]; Figs. 1-2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brugler with those of Forstall as both references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Brugler provides Forstall with a simple method for identifying the level of relevance of a particular email to them and providing some indication as to the relevance level, allowing the user to determine whether they need to read/reply to the email, or may put off read/reply to a later time, or to ignore the email altogether.
Forstall and Brugler fail to explicitly teach:
Note: for purposes of examination, the Examiner assumes that a “portion of content” of the electronic message includes header information.

for an electronic message that is determined to be relevant to the user, identifying a portion of content, within the electronic message, that is relevant to the user;
extracting the portion of content from the electronic message; and
presenting the portion of content on the user device.
However, Smith teaches:
for an electronic message that is determined to be relevant to the user, identifying a portion of content, within the electronic message, that is relevant to the user; extracting the portion of content from the electronic message; and presenting the portion of content on the user device (at least p. 1, [0004]; pp. 5-6, [0049]-[0052]; pp. 8-11,[0070]-[0090]; Figures 9A-B, 10, 13A-B [Wingdings font/0xE0] Smith teaches the identification of salient (important, relevant) messages from within a message “conversation” or thread and identifies those messages, for example, that are relevant to a user, using a series of profiles (see p. 9, [0072], TABLE 1) and indicating satisfaction of one or more of the message conditions using various visual indicators 922 (message determined to contain reference to a user by their name) and the messages may also be ranked according to their importance to the user (see p. 10, [0082]). Portions of content analyzed according to the profiles (see, p. 9, [0072]; TABLE 1) and if condition(s) are met, a representative visual indicator is presented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall and Brugler as all three references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Smith provides Forstall and Brugler with a method for identifying the level of relevance of a particular email to them and providing some indication as to the relevance level, allowing the user to determine whether they need to read/reply to the email, or may put off read/reply to a later time, or to ignore the email altogether. The identified message(s) are indicated using various descriptive icons.
Regarding dependent claim 22, Forstall teaches:
determining the related electronic messages comprises: identifying a set of one or more features of a first electronic message; identifying at least a portion of the set of one or more features in a second electronic message; and comparing the identified portion of features in the second electronic message to corresponding features in the first electronic message (at least Abstract; pp. 2-3, [0019]-[0025] [Wingdings font/0xE0] Forstall teaches determining whether an incoming or new message belongs in an existing message thread. It does this by determining whether the incoming or new message is related in some way to other existing messages in the thread. Specifically, an email is part of a thread if it is a reply to an earlier message, or a forward of an earlier message, where the earlier message is already a member of the thread (see p. 2, [0019]). Further, a check is made to determine whether the incoming or new message and an existing message(s) have the same subject (subject line) (see p. 2, [0020])).

Regarding dependent claim 23, Forstall and Brugler fail to explicitly teach:
determining the relevance, to the user, of each electronic message is based at least in part on a comparison of one or more message features with a user relevance model.
However, Smith teaches:
determining the relevance, to the user, of each electronic message is based at least in part on a comparison of one or more message features with a user relevance model (at least p. 1, [0004]; pp. 5-6, [0049]-[0052]; pp. 8-11,[0070]-[0090]; Figures 9A-B, 10, 13A-B [Wingdings font/0xE0] Smith teaches the identification of salient (important, relevant) messages from within a message “conversation” or thread and identifies those messages, for example, that are relevant to a user, using a series of profiles (see p. 9, [0072], TABLE 1 (e.g. relevance model)) and indicating satisfaction of one or more of the message conditions using various visual indicators 922 (message determined to contain reference to a user by their name) and the messages may also be ranked according to their importance to the user (see p. 10, [0082]). Portions of content analyzed according to the profiles (see p. 9, [0072], TABLE 1 (e.g. relevance model)) and if condition(s) are met, a representative visual indicator is presented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall and Brugler as all three references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Smith provides Forstall and Brugler with a method for identifying the level of relevance of a particular email to them and providing some indication as to the relevance level, allowing the user to determine whether they need to read/reply to the email, or may put off read/reply to a later time, or to ignore the email altogether. The identified message(s) are indicated using various descriptive icons.










Regarding dependent claim 26, Forstall and Brugler fail to explicitly teach:
for the electronic message that is relevant to the user, presenting an indication of why the relevant electronic message is relevant to the user.
However, Smith teaches:
for the electronic message that is relevant to the user, presenting an indication of why the relevant electronic message is relevant to the user (at least p. 1, [0004]; pp. 5-6, [0049]-[0052]; pp. 8-11,[0070]-[0090]; Figures 9A-B, 10, 13A-B [Wingdings font/0xE0] Smith teaches the identification of salient (important, relevant) messages from within a message “conversation” or thread and identifies those messages, for example, that are relevant to a user, using a series of profiles (see p. 9, [0072], TABLE 1 (e.g. relevance model)) and indicating satisfaction of one or more of the message conditions using various visual indicators 922 (message determined to contain reference to a user by their name) and the messages may also be ranked according to their importance to the user (see p. 10, [0082]). Portions of content analyzed according to the profiles (see p. 9, [0072], TABLE 1 (e.g. relevance model)) and if condition(s) are met, a representative visual indicator is presented; the visual indicators represent the reason(s) why a given email message may be salient (important, relevant) to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall and Brugler as all three references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Smith provides Forstall and Brugler with a method for identifying the level of relevance of a particular email to them and providing some indication as to the relevance level, allowing the user to determine whether they need to read/reply to the email, or may put off read/reply to a later time, or to ignore the email altogether. The identified message(s) are indicated using various descriptive icons).

Regarding dependent claim 27, Forstall and Brugler fail to explicitly teach:
presenting the indication of why the relevant electronic message is relevant to the user comprises highlighting a key word in the portion of content that is presented on the user device.
However, Smith teaches:
presenting the indication of why the relevant electronic message is relevant to the user comprises highlighting a key word in the portion of content that is presented on the user device (at least p. 1, [0004]; pp. 5-6, [0049]-[0052]; pp. 8-11,[0070]-[0090]; Figures 9A-B, 10, 13A-B [Wingdings font/0xE0] Smith teaches the identification of salient (important, relevant) messages from within a message “conversation” or thread and identifies those messages, for example, that are relevant to a user, using a series of profiles (see p. 9, [0072], TABLE 1) and indicating satisfaction of one or more of the message conditions using various visual indicators 922 (message determined to contain reference to a user by their name) and the messages may also be ranked according to their importance to the user (see p. 10, [0082]). Portions of content analyzed according to the profiles (see, p. 9, [0072]; TABLE 1) and if condition(s) are met, a representative visual indicator is presented. The representative visual indicator(s) symbolically “highlight” various reasons why a particular message(s) may be relevant to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall and Brugler as all three references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Smith provides Forstall and Brugler with a method for identifying the level of relevance of a particular email to them and providing some indication as to the relevance level, allowing the user to determine whether they need to read/reply to the email, or may put off read/reply to a later time, or to ignore the email altogether. The identified message(s) are indicated using various descriptive icons.

Regarding dependent claim 28, Forstall and Brugler fail to explicitly teach:
the portion of content is presented as a snippet of text from the electronic message.
However, Smith teaches:
the portion of content is presented as a snippet of text from the electronic message (at least p. 1, [0004]; pp. 5-6, [0049]-[0052]; pp. 8-11,[0070]-[0090]; Figures 9A-B, 10, 13A-B [Wingdings font/0xE0] Smith teaches the identification of salient (important, relevant) messages from within a message “conversation” or thread and identifies those messages, for example, that are relevant to a user, using a series of profiles (see p. 9, [0072], TABLE 1) and indicating satisfaction of one or more of the message conditions using various visual indicators 922 (message determined to contain reference to a user by their name) and the messages may also be ranked according to their importance to the user (see p. 10, [0082]). Portions of content analyzed according to the profiles (see, p. 9, [0072]; TABLE 1) and if condition(s) are met, a representative visual indicator is presented. The representative visual indicator(s) symbolically “highlight” various reasons why a particular message(s) may be relevant to a user and act as a short-hand summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall and Brugler as all three references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Smith provides Forstall and Brugler with a method for identifying the level of relevance of a particular email to them and providing some indication as to the relevance level, allowing the user to determine whether they need to read/reply to the email, or may put off read/reply to a later time, or to ignore the email altogether. The identified message(s) are indicated using various descriptive icons

Regarding dependent claim 29, Forstall and Brugler fail to explicitly teach:
presenting a diagram on the user device representing relationships between the related electronic messages.
However, Smith teaches:
presenting a diagram on the user device representing relationships between the related electronic messages (at least p. 8, [0068]; Fig. 7A-C [Wingdings font/0xE0] Smith teaches a graphical representation (e.g. diagram) of a message thread indicating relationships (e.g. parent/child) between messages within a thread with individual messages represented by icons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall and Brugler as all three references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Smith provides Forstall and Brugler with a method for displaying or presenting a diagrammatic view of an email message thread allowing the user a different and more compact visualization of their electronic messages.

Regarding dependent claim 30, Forstall teaches:
the set of one or more features comprise at least one of subject matter, addressees, context, subject line or time (at least Abstract; pp. 2-3, [0019]-[0025] [Wingdings font/0xE0] Forstall teaches determining whether an incoming or new message belongs in an existing message thread. It does this by determining whether the incoming or new message is related in some way to other existing messages in the thread. Specifically, an email is part of a thread if it is a reply to an earlier message, or a forward of an earlier message, where the earlier message is already a member of the thread (see p. 2, [0019]). Further, a check is made to determine whether the incoming or new message and an existing message(s) have the same subject (subject line) (see p. 2, [0020])).

Regarding claims 31-33 and 36-37, claims 31-33 and 36-37 mere recite at least one computer-storage medium having embodied thereon computer-useable instructions which, when executed by at least one processor, implement the method of claims 21-23 and 26-27, respectively. Thus, Forstall in view of Brugler and Smith teaches every limitation of claims 31-33 and 36-37, and provides proper motivation, as indicated in the rejections for claims 21-23 and 26-27.

Claims 24-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Brugler, and in further view of Smith, and in further view of Adams et al. (hereinafter Adams, U.S. Patent Application Publication No. 2007/0073871 A1, filed 07/13/2006, published 03/29/2007).
Regarding dependent claim 24, Forestall, Brugler and Smith fail to explicitly teach:
determining a change within a first electronic message from a preceding electronic message; generating a change identifier; presenting the change identifier with the first electronic message to indicate that the first electronic message comprises the change.
However, Adams teaches:
determining a change within a first electronic message from a preceding electronic message; generating a change identifier; presenting the change identifier with the first electronic message to indicate that the first electronic message comprises the change (at least Abstract; pp. 4-5, [0045]-[0057]; pp. 5-6, [0059]-[0063]; Figures 5-7, 9-11 [Wingdings font/0xE0] Adams teaches determination of whether a new electronic message (e.g. email) is part of an existing message thread and if so, compare the new message to at least one previous message in the existing message thread to see if there are any changes (in addressed recipients) between the two and notifying the user of the existence of the change, for example, in a superimposed dialog window 120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Adams with those of Forstall, Brugler and Smith as all of these references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Adams provides Forstall, Brugler and Smith with an automated process that alerts the user to changes present in an email message received and determined to be part of an email thread.

Regarding dependent claim 25, Forstall, Brugler and Smith fail to explicitly teach:
determining a change within a first electronic message from a preceding electronic message; and highlighting the change within the electronic message.
However, Adams teaches:
determining a change within a first electronic message from a preceding electronic message; and highlighting the change within the electronic message (at least Abstract; pp. 4-5, [0045]-[0057]; pp. 5-6, [0059]-[0063]; Figures 5-7, 9-11 [Wingdings font/0xE0] Adams teaches determination of whether a new electronic message (e.g. email) is part of an existing message thread and if so, compare the new message to at least one previous message in the existing message thread to see if there are any changes (in addressed recipients) between the two and notifying the user of the existence of the change, for example, in a superimposed dialog window 120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Adams with those of Forstall, Brugler and Smith as all of these references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Adams provides Forstall, Brugler and Smith with an automated process that alerts (e.g. notifies, highlights) the user to changes present in an email message received and determined to be part of an email thread.

Regarding claims 34-35, claims 34-35 merely recite at least one computer-storage medium having embodied thereon computer-useable instructions which, when executed by at least one processor, implement the method of claims 24-25, respectively. Thus, Forstall in view of Brugler, Smith and Adams teach every limitation of claims 34-35, and provides proper motivation, as indicated in the rejections for claims 24-25.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Smith, and in further view of Brugler.
Regarding independent claim 38, Forstall teaches:
A system comprising: at least one processor; at least one computer-storage medium having embodied thereon computer-useable instructions which, when executed by the at least one processor (see Forstall at p. 4, [0033]-[0037]; Figure 1), implement a method for controlling presentation of electronic messages on a user device associated with a user (at least at least Abstract; pp. 2-3, [0019]-[0025] [Wingdings font/0xE0] Forstall teaches determining whether a newly received message is related to other messages in a given message thread. If it is determined to be related to other messages in the given message thread, it is added to the given message thread and the thread header for that given thread is updated. Messages in a thread are typically related to one another, e.g. by topic, subject, etc.), the method comprising:
determining related electronic messages from a plurality of received electronic messages (at least at least Abstract; pp. 2-3, [0019]-[0025] [Wingdings font/0xE0] Forstall teaches determining whether a newly received message is related to other messages in a given message thread. If it is determined to be related to other messages in the given message thread, it is added to the given message thread and the thread header for that given thread is updated. Messages in a thread are typically related to one another, e.g. by topic, subject, etc.).
Forstall fails to explicitly teach:
presenting a diagram on the user device representing relationships between the related electronic messages.
However, Smith teaches:
presenting a diagram on the user device representing relationships between the related electronic messages (at least p. 8, [0068]; Fig. 7A-C [Wingdings font/0xE0] Smith teaches a graphical representation (e.g. diagram) of a message thread indicating relationships (e.g. parent/child) between messages within a thread with individual messages represented by icons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall as both references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Smith provides Forstall with a method for displaying or presenting a diagrammatic view of an email message thread allowing the user a different and more compact visualization of their electronic messages.
Forstall and Smith fail to explicitly teach:
determining relevance, to the user, of each electronic message represented in the diagram.
However, Brugler teaches:
determining relevance, to the user, of each electronic message represented in the diagram (at least Abstract; p. 1, [0005], [0007]; p. 2, [0021]-[0025]; Figures 1-2 [Wingdings font/0xE0] Brugler teaches determining the relevance levels of messages received by a particular user, who may receive group messages from one or more other users. Specifically, Brugler teaches that relevance of an email to the particular user is determined by an electronic messaging manager 116 based on one or both of a number of primary addresses and a number of secondary addresses identified in the email (see p. 2, [0022]). Further methods for determination of relevancy of an email to a particular user are described (see p. 2, [0023]-[0025]; Figs. 1-2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brugler with those of Forstall and Smith as all three references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Brugler provides Forstall and Smith with a simple method for identifying the level of relevance of a particular email to them and providing some indication as to the relevance level, allowing the user to determine whether they need to read/reply to the email, or may put off read/reply to a later time, or to ignore the email altogether.
Forstall fails to explicitly teach:
for an electronic message that is determined to be relevant to the user, identifying a portion of content, within the electronic message, that is relevant to the user; extracting the relevant portion of content from the electronic message; and presenting the relevant portion of content on the user device in proximity to the electronic message in the diagram
However, Smith teaches:
for an electronic message that is determined to be relevant to the user, identifying a portion of content, within the electronic message, that is relevant to the user; extracting the relevant portion of content from the electronic message; and presenting the relevant portion of content on the user device in proximity to the electronic message in the diagram (at least p. 1, [0004]; pp. 5-6, [0049]-[0052]; pp. 8-11,[0070]-[0090]; Figures 9A-B, 10, 13A-B [Wingdings font/0xE0] Smith teaches the identification of salient (important, relevant) messages from within a message “conversation” or thread and identifies those messages, for example, that are relevant to a user, using a series of profiles (see p. 9, [0072], TABLE 1) and indicating satisfaction of one or more of the message conditions using various visual indicators 922 (message determined to contain reference to a user by their name) and the messages may also be ranked according to their importance to the user (see p. 10, [0082]). Portions of content analyzed according to the profiles (see, p. 9, [0072]; TABLE 1) and if condition(s) are met, a representative visual indicator is presented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall as both references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Smith provides Forstall with a method for identifying the level of relevance of a particular email to them and providing some indication as to the relevance level, allowing the user to determine whether they need to read/reply to the email, or may put off read/reply to a later time, or to ignore the email altogether. The identified message(s) are indicated using various descriptive icons.

Regarding dependent claim 39, Forstall fails to explicitly teach:
determining the relevance, to the user, of each electronic message is based at least in part on a comparison of one or more message features with a user relevance model.
However, Smith teaches:
determining the relevance, to the user, of each electronic message is based at least in part on a comparison of one or more message features with a user relevance model (at least p. 1, [0004]; pp. 5-6, [0049]-[0052]; pp. 8-11,[0070]-[0090]; Figures 9A-B, 10, 13A-B [Wingdings font/0xE0] Smith teaches the identification of salient (important, relevant) messages from within a message “conversation” or thread and identifies those messages, for example, that are relevant to a user, using a series of profiles (see p. 9, [0072], TABLE 1 (e.g. relevance model)) and indicating satisfaction of one or more of the message conditions using various visual indicators 922 (message determined to contain reference to a user by their name) and the messages may also be ranked according to their importance to the user (see p. 10, [0082]). Portions of content analyzed according to the profiles (see p. 9, [0072], TABLE 1 (e.g. relevance model)) and if condition(s) are met, a representative visual indicator is presented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall as both references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Smith provides Forstall with a method for identifying the level of relevance of a particular email to them and providing some indication as to the relevance level, allowing the user to determine whether they need to read/reply to the email, or may put off read/reply to a later time, or to ignore the email altogether. The identified message(s) are indicated using various descriptive icons.










Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Forstall, Smith, Brugler and Adams.
Regarding dependent claim 40, Forstall, Smith and Brugler fail to explicitly teach:
determining a change within a first electronic message from a preceding electronic message; generating a change identifier; presenting the change identifier with the first electronic message to indicate that the first electronic message comprises the change.
However, Adams teaches:
determining a change within a first electronic message from a preceding electronic message; generating a change identifier; presenting the change identifier with the first electronic message to indicate that the first electronic message comprises the change (at least Abstract; pp. 4-5, [0045]-[0057]; pp. 5-6, [0059]-[0063]; Figures 5-7, 9-11 [Wingdings font/0xE0] Adams teaches determination of whether a new electronic message (e.g. email) is part of an existing message thread and if so, compare the new message to at least one previous message in the existing message thread to see if there are any changes (in addressed recipients) between the two and notifying the user of the existence of the change, for example, in a superimposed dialog window 120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Adams with those of Forstall, Smith and Brugler as all of these references are related to management of a user’s emails, in particular to group emails. Adding the teaching of Adams provides Forstall, Smith and Brugler with an automated process that alerts the user to changes present in an email message received and determined to be part of an email thread.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
09/29/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177